ACCEPTED
                                                                                                    01-14-00939-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               7/27/2015 4:09:35 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                    NO. 01-14-00939-CR

 MIREYA PATINO GARCIA                          §    IN THE COURT OF APPEALS
                                                                          FILED IN
                                               §                   1st COURT OF APPEALS
 vs.                                           §                       HOUSTON, TEXAS
                                                    OF THE FIRST SUPREME
                                               §                   7/27/2015 4:09:35 PM
 THE STATE OF TEXAS                            §    JUDICIAL DISTRICT
                                                                   CHRISTOPHER A. PRINE
                                                                           Clerk

                        CHADRICK S. HENDERSON’S MOTION
                      TO SUBSTITUTE AS ATTORNEY IN CHARGE

1. Chadrick S. Henderson asks this Court to allow him to substitute as attorney for Mireya
Patino Garica.

2. Chadrick S. Henderson will be substituted as attorney for Mireya Patino Garia. His
information is as follows:

                      Texas Bar No.: 00797854
                      Address: POB 88323, Houston, TX 77288
                      Telephone: (832) 209-1441
                      Fax number: (832) 209-1380
                      E-mail: chadhendersonlaw@yahoo.com

3. Mireya Patino Garcia approves the withdrawal and substitution, which are not being done to
delay this case.

                                            PRAYER

4. For these reasons, Chadrick S. Henderson asks this Court to grant his motion to substitute as
attorney for Mireya Patino Garcia.

                                            Respectfully submitted,

                                            The Henderson Law Group
                                            POB 88323
                                            Houston, TX 77288
                                            Tel: (832) 209-1441
                                            Fax: (832) 209-1380


                                            By: /s/ Chadrick S Henderson
                                               Chadrick S. Henderson
                                               State Bar No. 00797854
                                               Attorney for Appellant
                                    Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Appellate Procedure on July 27, 2015.



                                            /s/Chadrick S. Henderson
                                            Chadrick S. Henderson
                                            Attorney for Mireya Patino Garcia
                                   NO. 01-14-00939-CR

 MIREYA PATINO GARCIA                        §     IN THE COURT OF APPEALS
                                             §
 vs.                                         §     OF THE FIRST SUPREME
                                             §
 THE STATE OF TEXAS                          §     JUDICIAL DISTRICT


        ORDER ON CHADRICK S. HENDERSON’S MOTION TO SUBSTITUTE

       After considering Chadrick S Henderson’s motion to substitute as attorney in charge,

the Court GRANTS the motion and orders Joshua Willoughby withdrawn as attorney in charge

for Mireya Patino Garcia

       ORDERS that Chadrick S. Henderson be substituted as attorney in charge for Mireya

Patino Garcia.


       SIGNED on _______________, 20___.



                                                 __________________________________
                                                 PRESIDING JUDGE